DETAILED ACTION
Claims 1-19 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Specification
Regarding ¶ [0031], the 2nd to the last line, it appears that the term “unacceptable” should be changed to “an unacceptable.”
Claim Objections
Regarding Claim 2, line 1, it appears that the term “measurement” should be changed to “measurement of the one or more measurements.”
Regarding Claim 3, line 1, it appears that the term “one” should be changed to “the one.”
Regarding each of Claims 11 and 12, it is not clear with respect to what or where the device is “outside.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 U.S.P.Q. 2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q. 2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-10, 17, 18, and 11-14, respectively, of U.S. Pat. No. 11,199,406.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations in present Claims 1-16 are within the scope of subject matter claimed in Claims 1-10, 17, 18, and 11-14 of U.S. Pat. No. 11,199,406. 
Claims 17 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 15 and 16, respectively, of U.S. Pat. No. 10,514,258.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations in present Claims 17 and 18 are within the scope of subject matter claimed in Claims 15 and 16 of U.S. Pat. No. 10,514,258.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 18 is rejected since it is not clear what is meant by the language “scaling factor.”  That is, it is not clear how a value of the applied “scaling factor” is determined.  See, e.g., ¶ [0039] of the Specification (“… N = 12, 20 or another value.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McBurney et al. (U.S. Pat. No. 5,646,857, hereinafter “McBurney”) in view of Chowdhary et al. (U.S. Pat. No. 8,566,032, hereinafter “Chowdhary”). 
Specifically, McBurney discloses a method (Abstract), comprising: determining a first estimated altitude of a mobile device without using any measurement from a pressure sensor of the mobile device (col. 7, ll. 51-59), generating a second estimated altitude of the mobile device using a measurement from the pressure sensor (col. 7, ll. 61-63), estimating a pressure sensor error of the pressure sensor using the first estimated altitude and the second estimated altitude (col. 3, ll. 33-63), and using the pressure sensor error to determine a calibration value for adjusting one or more measurements from the pressure sensor (col. 12, ll. 18-28), but does not disclose the claimed identifying. 
However, Chowdhary discloses that determining a first estimated altitude comprises: identifying a condition (approximate latitude/longitude of the device; col. 11, l. 30), identifying an altitude of a stored position that is associated with the identified condition (a coarse altitude estimate; col. 11, l. 29), receiving the altitude of the stored position (used as a seed for setting the approximate altitude of the device; col. 11, ll. 30-32), and determining the first estimated altitude using the altitude of the stored position (used in altitude calculation; col. 11, ll. 3-8 and 25-27).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chowdhary with those of McBurney to estimate altitude in both open sky as well as in degraded GPS signal environments (see, e.g., col. 2, ll. 45-48).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833